
	

113 HR 5325 IH: American Manufacturing Workforce Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5325
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Cárdenas (for himself, Mr. Joyce, Mr. McGovern, Mr. Veasey, Mr. Ryan of Ohio, Mr. Enyart, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax incentives to meet the needs of the
			 American manufacturing workforce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the American Manufacturing Workforce Act of 2014.
		2.Refundable Tax Credit for Unemployed Workers Obtaining Manufacturing Job Training
			(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the
			 following new section:
				
					36C.Unemployed workers obtaining manufacturing job training
						(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed
			 by this subtitle for the taxable year with respect to each eligible
			 individual an amount equal to the eligible individual’s qualified training
			 costs paid or incurred by the taxpayer during the taxable year.
						(b)LimitationThe credit allowed under subsection (a) with respect to each eligible individual shall not exceed
			 $1,000.
						(c)DefinitionsFor purposes of this section—
							(1)Qualified training costsThe term qualified training costs means expenses for tuition, fees, and course materials paid or incurred in qualified manufacturing
			 training.
							(2)Qualified manufacturing trainingThe term qualified manufacturing job training means training to develop or better skills for a manufacturing position in the manufacturing
			 industry, as determined by the Secretary of Labor.
							(3)Eligible individualFor purposes of this section, the term eligible individual means an individual who—
								(A)is the taxpayer or the taxpayer’s spouse or dependent,
								(B)is certified by the State employment security agency established in accordance with the Act of June
			 6, 1933, as amended (29 U.S.C. 49–49n), as having been in receipt of
			 unemployment compensation under State or Federal law on any day within the
			 1-year period ending on the date qualified manufacturing job training
			 begins, and
								(C)has resided for the 6-month period preceding the date on which qualified manufacturing job training
			 begins in one of the 15 States determined by the Secretary of Labor to be
			 a State in which there are the greatest number of job opportunities in the
			 manufacturing industry.
								(d)Denial of double benefitNo credit shall be allowed under this section for any expense for which a deduction or credit is
			 allowed under any other provision of this chapter.
						(e)TerminationSubsection (a) shall not apply to amounts paid or incurred in taxable years beginning after
			 December 31, 2020..
			(b)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
				(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
					
						
							Sec. 36C. Unemployed workers obtaining manufacturing job training..
				(c)Notice of creditThe Commissioner of Internal Revenue shall provide notice on the website of the Internal Revenue
			 Service of the availability of the credit established by subsection (a),
			 and it is the sense of the Congress that other governmental job training
			 and unemployment compensation entities shall also provide notice of such
			 credit on their websites.
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			3.Employer credit for employer provided adult education and manufacturing job training programs
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					45S.Credit for employer-provided adult education and manufacturing job training programs
						(a)In generalFor the purposes of section 38, the education and training credit determined under this section for
			 the taxable year is an amount equal to 20 percent of the aggregate
			 qualified education and training expenses paid or incurred for each
			 employee during the taxable year.
						(b)LimitationThe credit allowed under subsection (a) with respect to any employee for a taxable year shall not
			 exceed $1,000.
						(c)Qualified education and training expensesFor purposes of this section, the term qualified education and training expenses means with respect to an employee amounts paid or incurred during the taxable year in providing
			 education or training for manufacturing under the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801 et seq.) or a curriculum approved by the
			 Employment and Training Administration of the Department of Labor to
			 individuals employed by the taxpayer in manufacturing positions (as
			 determined by the Secretary of Labor).
						(d)Special rules
							(1)Denial of double benefitNo deduction or credit shall be allowed under this chapter for the portion of the expenses that are
			 taken into account in determining the credit under this section for the
			 taxable year.
							(2)AggregationFor purposes of this section, all persons treated as a single employer under subsection (a) or (b)
			 or section 52, or subsection (m) or (o) of section 414, shall be treated
			 as one person.
							(e)Election To have credit not applyA taxpayer may elect (at such time and in such manner as the Secretary may by regulations
			 prescribe) to have this section not apply for any taxable year.
						(f)TerminationThis section shall not apply to expenses paid after December 31, 2020..
			(b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
				
					(37)the education and training credit determined under section 45S(a)..
			(c)Technical amendmentSection 6501(m) of the Internal Revenue Code of 1986 is amended by inserting 45S(e), after 45H(g),.
			(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new item:
				
					
						Sec. 45S. Credit for employer-provided adult education and manufacturing job training programs..
			(e)Effective datesThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after December 31, 2014.
			4.Presidential award for business leadership in preparing workers for the manufacturing economy
			(a)EstablishmentThere is established the Presidential Award for Business Leadership in Manufacturing Job Training
			 (referred to in this section as the Presidential Manufacturing Job Training Award), which shall be awarded to companies and other organizations for extraordinary efforts in
			 assisting their employees and members to develop or better the
			 manufacturing skills and training and increase the productivity of
			 American manufacturing.
			(b)Selection and presentation of award
				(1)SelectionThe President shall periodically award the Presidential Manufacturing Job Training Award to
			 companies and other organizations described in subsection (a) after
			 reviewing recommendations to the President with respect to such award by
			 the Secretary of Labor in consultation with the Secretary of Commerce.
				(2)PresentationThe presentation of the Presidential Manufacturing Job Training Award shall be made by the
			 President, or a designee of the President, in conjunction with an
			 appropriate ceremony.
				5.Best practices for manufacturing job training
			The Secretary of Labor shall, from time to time, collect and disseminate best practices for
			 manufacturing job training.
		
